Name: Commission Regulation (EC) No 2572/97 of 15 December 1997 fixing, for the 1998 fishing year, the withdrawal and selling prices for fishery products listed in Annex I (A), (D) and (E) of Council Regulation (EEC) No 3759/92 (Text with EEA relevance)
 Type: Regulation
 Subject Matter: prices;  fisheries;  consumption
 Date Published: nan

 L 350 /36 EN I Official Journal of the European Communities 20 . 12. 97 COMMISSION REGULATION (EC) No 2572/97 of 15 December 1997 fixing, for the 1998 fishing year, the withdrawal and selling prices for fishery products listed in Annex I (A), (D) and (E) of Council Regulation (EEC) No 3759/92 (Text with EEA relevance) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3759/92 of 17 December 1992 on the common organization of the market in fishery and aquaculture products ('), as last amended by Regulation (EC) No 3318/94 (2), and in par ­ ticular Article 11 (3) and Article 13 thereof, Whereas Article 11 ( 1 ) and Article 13 of Regulation (EEC) No 3759/92 provide that the Community withdrawal and selling prices for each of the products listed respectively, in Annex I (A) and (D) and in Annex I (E) are to be fixed by applying the conversion factor for the product category concerned to an amount equal to at least 70 % but not more than 90 % of the relevant guide price; Whereas changes in production and marketing structures in the Community make it necessary to alter the basis for calculating the withdrawal and the sale prices in the Community as compared with those of the preceding fishing year; Whereas Article 11 (2) of Regulation (EEC) No 3759/92 provides that the withdrawal price may be multiplied by conversion factors in landing areas which are very distant from main centres of consumption in the Community; Whereas the guide prices for the 1998 fishing year were fixed for all the products in question by Council Regu ­ lation (EC) No 2445/97 (s); Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fishery Products, HAS ADOPTED THIS REGULATION: Article 1 The percentages of the guide price which are used as a basis for calculating the Community withdrawal and selling prices shall be as shown in Annex I for the products concerned . Article 2 The conversion factors which are used for calculating the Community withdrawal and selling prices for the products listed, respectively, in Annex I (A) and (D) and in Annex I (E) of Regulation (EEC) No 3759/92, shall be as shown in Annex II . Article 3 The Community withdrawal and selling prices applicable for the 1998 fishing year and the products to which they refer, shall be as shown in Annex III . Article 4 The withdrawal prices applicable for the 1998 fishing year in the landing areas which are very distant from the main centres of consumption in the Community and the products to which those prices relate, shall be as shown in Annex IV. Article 5 This Regulation shall enter into force on 1 January 1998 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 15 December 1 997. For the Commission Emma BONINO Member of the Commission (') OJ L 388 , 31 . 12 . 1992, p . 1 . (2) OJ L 350 , 31 . 12 . 1994, p . 15 . b) OJ L 340 , 11 . 12 . 1997, p . 3 . 20 . 12. 97 | EN I Official Journal of the European Communities L 350/37 ANNEX I Percentage of guide price used in calculating withdrawal or sale prices Product % Herrings of the species Clupea harengus 85 Sardines of the species Sardina pilebardus 85 Dogfish (Squalus acanthias) 80 Dogfish (Scyliorhinus spp.) 80 Redfish (Sebastes spp.) 90 Cod of the species Gadus morhua 80 Coalfish (Pollachius virens) 80 Haddock (Melanogrammus aeglefinus) 80 Whiting (Merlangius merlangus) 80 Ling (Molva spp.) 80 Mackerel of the species Scomber scombrus 85 Mackerel of the species Scomber japonicus 90 Anchovies (Engraulis spp .) 85 Plaice (Pleuronectes platessa) 83 Hake of the species Merluccius merluccius 90 Megrim (Lepidorhombus spp .) 80 Ray's bream (Brama spp.) 80 Monkfish (Lophius spp.) 85 Shrimps of the species Crangon crangon and deep-water prawns (Pandalus borealis) 90 Crabs of the species (Cancer pagurus) 90 Norway lobster (Nephrops norvegicus) 90 Dab (Limanda limanda) 83 Flounder (Platichthys flesus) 83 Albacore or longfinned tuna (Thunnus alalunga) 90 Cuttlefish (Sepia officinalis and Rossia macrosoma) 80 Sole (Solea spp.) 83 ANNEX II Conversion factor of the products listed in Annex I (A), (D) and (E) to Regulation (EEC) No 3759/92 Conversion Species Size (') Gutted fish , with head (') Whole fish (') Extra, A (') B C ) Extra, A (') B C) Herring of the species 1 0,00 0,00 0,55 0,55 Clupea harengus 2 0,00 0,00 0,85 0,85 3 0,00 0,00 0,80 0,80 4 0,00 0,00 0,50 0,50 5 0,00 0,00 0,95 0,95 Sardines of the species 1 0,00 0,00 0,60 0,37 Sardina pilchardus 2 0,00 0,00 0,75 0,37 3 0,00 0,00 0,85 0,37 I 4 0,00 0,00 0,55 0,37 Dogfish (Squalus acanthias) 1 0,75 0,55 0,75 0,50 2 0,64 0,45 0,64 0,40 | 3 0,35 0,25 0,35 0,20 Dogfish (Scyliorhinus spp .) 1 0,80 0,60 0,75 0,50 2 0,80 0,60 0,70 0,50 1 3 0,55 0,40 0,45 0,23 L 350/38 EN Official Journal of the European Communities 20 . 12. 97 Conversion Species Size (') Gutted fish , with head (') Whole fish (') Extra, A (') B 0 Extra, A (') B 0 Redfish (Sebastes spp.) 1 0,00 0,00 0,90 0,90 2 0,00 0,00 0,90 0,90 3 0,00 0,00 0,76 0,76 Cod of the species 1 0,90 0,85 0,65 0,50 Gadus morhua 2 0,90 0,85 0,65 0,50 3 0,85 0,70 0,50 0,40 4 0,67 0,46 0,38 0,27 5 0,47 0,27 0,28 0,18 Coalfish (Pollachius virens) 1 0,90 0,90 0,70 0,70 2 0,90 0,90 0,70 0,70 3 0,89 0,89 0,69 0,69 4 0,76 0,52 0,38 0,28 Haddock (Melanogrammus 1 0,90 0,80 0,70 0,60 aeglefinus) 2 0,90 0,80 0,70 0,60 3 0,77 0,65 0,54 0,37 4 0,65 0,53 0,48 0,30 Whiting (Merlangius merlangus) 1 0,83 0,78 0,63 0,43 2 0,80 0,75 0,60 0,40 3 0,75 0,61 0,55 0,23 4 0,51 0,34 0,37 0,20 Ling (Molva spp.) 1 0,85 0,65 0,70 0,50 2 0,83 0,63 0,68 0,48 3 0,75 0,55 0,60 0,40 Mackerel of the species 1 0,00 0,00 0,85 0,80 Scomber scombrus 2 0,00 0,00 0,83 0,75 3 0,00 0,00 0,81 0,70 Spanish mackerel of the 1 0,00 0,00 0,85 0,75 species Scomber japonicus 2 0,00 0,00 0,85 0,70 3 0,00 0,00 0,70 0,57 4 0,00 0,00 0,52 0,32 Anchovies (Engraulis spp.) 1 0,00 0,00 0,80 0,45 2 0,00 0,00 0,85 0,45 3 0,00 0,00 0,70 0,45 4 0,00 0,00 0,29 0,29 Plaice 1 0,90 0,85 0,49 0,49 (Pleuronectes platessa) 2 0,90 0,85 0,49 0,49 3 0,87 0,80 0,49 0,49 4 0,68 0,60 0,46 0,46 Hake of the species 1 1,00 0,94 0,79 0,73 Merluccius merluccius 2 0,76 0,71 0,59 0,54 3 0,75 0,70 0,58 0,53 4 0,62 0,57 0,48 0,39 5 0,58 0,53 0,45 0,36 Megrim (Lepidorhombus spp.) 1 0,85 0,65 0,80 0,60 2 0,75 0,55 0,70 0,50 3 0,68 0,48 0,61 0,41 4 0,43 0,23 0,36 0,16 20 . 12. 97 I EN I Official Journal of the European Communities L 350/39 Species Size (') Conversion Gutted fish , with head (') Whole fish (') Extra, A (') B (') Extra, A (') B (') Ray's bream (Brama spp.) 1 2 0,85 0,65 0,80 0,60 0,60 0,40 0,55 0,35 Dab (Limanda limanda) 1 2 0,85 0,75 0,70 0,55 0,65 0,55 0,50 0,35 Flounder (Platichthys flesus) 1 2 0,80 0,70 0,70 0,55 0,60 0,50 0,50 0,35 Albacore or longfinned tuna (Thunnus alalunga) 1 2 1,00 0,60 0,90 0,85 1,00 0,57 0,85 0,80 Cuttlefish (Sepia officinalis and Rossia macrosoma) 1 2 3 0,00 0,00 0,80 0,60 0,00 0,00 0,80 0,60 0,00 0,00 0,50 0,30 or gutLh0withS head (&lt;) Fish without head &lt;'&gt; Extra, A (') B (') Extra, A (') B (') Monkfish (Lophius spp.) 1 2 3 4 5 0,72 0,92 0,92 0,77 0,42 0,52 0,90 0,70 0,72 0,85 0,65 0,72 0,80 0,60 0,57 0,70 0,50 0,22 0,50 0,30 All presentations A ( · ) B (') Shrimps of the genus Crangon crangon 1 2 0,65 0,55 0,30 0,30 Cooked in water Fresh or chilled A (') B (') A (') B (') Deep-water prawns (Pandalus borealis) 1 2 0,85 0,30 0,75 0,75 0,60 0,30   Whole (') Edible crabs (Cancer pagurus) 1 2 0,80 0,60 Whole (') Tails (  ) E C ) Extra, A (') B (') Extra, A (') B (') Norway lobster (Nephrops norvÃ ©giens) 1 2 3 4 0,95 0,95 0,85 0,55 0,95 0,68 0,90 0,60 0,65 0,38 0,75 0,40 0,65 0,38 0,55 0,29 0,45 0,25 0,46 0,14 L 350/40 EN Official Journal of the European Communities 20 . 12. 97 Species Size (') Gutted fish , with head (') Whole fish (') Extra, A (') B C ) Extra, A (') B C) Sole (Solea spp.) 1 0,90 0,80 0,70 0,55 2 0,90 0,80 0,70 0,55 3 0,85 0,75 0,65 0,50 4 0,70 0,60 0,50 0,40 5 0,60 0,50 0,40 0,35 (l ) The freshness categories, sizes and presentations are those defined pursuant to Article 2 of Regulation (EEC) No 3759/92 . 20 . 12. 97 EN Official Journal of the European Communities L 350/41 ANNEX III Withdrawal or sale price in the Community of the products listed in Annex I (A), (D) and (E) to Regulation (EEC) No 3759/92 Withdrawal price (ECU/t) Species Size (') Gutted fish with head (') Whole fish (') Extra, A (') B C ) Extra , A (') B (') Herrings of the species 1 0 0 128 128 Clupea harengus 2 0 0 198 198 3 0 0 186 186 4 0 0 116 116 5 0 0 221 221 Sardines of the species 1 0 0 266 164 Sardina pilchardus 2 0 0 332 164 3 0 0 376 164 4 0 0 244 164 Dogfish (Squalus acanthias) 1 61 6 451 616 410 2 525 369 525 328 3 287 205 287 164 Dogfish (Scyliorhinus spp.) 1 516 387 484 322 2 516 387 451 322 3 355 258 290 148 Redfish (Sebastes spp.) 1 0 0 917 917 2 0 0 917 917 3 0 0 774 774 Cod of the species 1 1 063 1 004 768 590 Gadus morhua 2 1 063 1 004 768 590 3 1 004 827 590 472 4 791 543 449 319 5 555 319 331 213 Coalfish (Pollachius virens) 1 549 549 427 427 2 549 549 427 427 3 543 543 421 421 4 463 317 232 171 Haddock (Melanogrammus 1 739 657 575 492 aeglefinus) 2 739 657 575 492 3 632 534 443 304 4 534 435 369 246 Whiting (Merlangius merlangus) 1 593 557 450 307 2 572 536 429 286 3 536 436 393 164 4 364 243 264 143 Ling {Molva spp.) 1 775 592 638 456 2 756 574 620 437 3 683 501 547 364 L 350/42 EN Official Journal of the European Communities 20 . 12. 97 Withdrawal price (ECU/t) Species Size (') Gutted fish with head (') Whole fish (') \ Extra, A (') B C ) Extra, A (') B C ) Mackerel of the species 1 0 0 208 196 Scomber scombrus 2 0 0 203 184 3 0 0 198 171 Spanish mackerel of the species 1 0 0 234 207 Scomber japonicus 2 0 0 234 193 3 0 0 193 157 4 0 0 143 88 Anchovies (Engraulis spp.) 1 0 0 794 447 2 0 0 844 447 3 0 0 695 447 4 0 0 288 288 Plaice (Pleuronectes platessa) 1 771 728 420 420  1 January to 2 771 728 420 420 30 April 1998 3 745 685 420 420 4 582 514 394 394 1 1 061 1 002 578 578  1 May to 2 1 061 1 002 578 578 31 December 1998 3 1 025 943 578 578 4 801 707 542 542 Hake of the species Merluccius 1 3 261 3 065 2 576 2 380 merluccius 2 2 478 2315 1 924 1 761 3 2 446 2 282 1 891 1 728 4 2 022 1 859 1 565 1 272 5 1 891 1 728 1 467 1 174 Megrim (Lepidorhombus spp.) 1 1 557 1 190 1 465 1 099 2 1 373 1 007 1 282 916 3 1 245 879 1 117 751 4 787 421 659 293 Rays' bream (Brama spp.) 1 1 212 927 1 140 855 2 855 570 784 499 Dab (Limanda limanda) 1 678 598 558 439 2 518 439 399 279 Flounder (Platichthys flesus) 1 371 324 324 255 2 278 232 232 162 Albacore or longfinned tuna 1 2 185 1 311 1 703 1 609 (Thunnus alalunga) 2 2 185 1 246 1 609 1 514 Cuttlefish 1 0 0 1 007 756 (Sepia officinalis and 2 0 0 1 007 756 Rossia macrosoma) 3 0 0 630 378 20 . 12. 97 EN Official Journal of the European Communities L 350/43 Species Size (') Whole or gutted fish, with head (') Without head (') Extra, A (') B (') Extra, A (') B (') Monkfish (Lophius spp .) 1 2 3 4 5 1 630 2 083 2 083 1 744 951 1 177 1 630 1 630 1 291 498 4 210 3 274 3 976 3 040 3 742 2 807 3 274 2 339 2 339 1 403 All presentations A C ) B C ) Shrimps of the species Crangon crangon 1 2 1 393 643 1 179 643 Cooked in water Fresh or chilled A C ) B C ) A C ) B (') Deep-water prawns (Pandalus borealis) 1 2 4 886 1 724 4311 1 724 1 129 903 Sale price (ECU/ t) Whole (') Edible crabs (Cancer pagurus) 1 2 1 259 944 Whole (') Tails (') E C ) Extra, A (') B (') Extra, A (') B (') Norway lobster (Nephrops norvÃ ©giens) 1 2 3 4 4 429 4 429 3 963 2 564 4 429 3 170 3 519 2 346 3 030 1 772 2 933 1 564 3 030 1 772 2 151 1 134 2 098 1 166 1 799 547 Gutted fish with head (') Whole fish (') Extra, A (') B (') Extra, A (') B (') Sole (Solea spp.) 1 2 3 4 5 4 726 4 726 4 463 3 675 3 150 4 200 4 200 3 938 3 150 2 625 3 675 2 888 3 675 2 888 3 413 2 625 2 625 2 100 2 100 1 838 (') The freshness categories, sizes and presentations are those defined pursuant to Article 2 of Regulation (EEC) No 3759/92 . L 350/44 | EN | Official Journal of the European Communities 20 . 12. 97 ANNEX IV 1 2 3 \ Withdrawal prices (ECU/tonne) Species Landing area Conversion factor Size (') Gutted fish, with head (') Whole fish (') L Extra, A (') B C ) Extra, A (') B (') Herring of the species Clupea harengus Coastal areas and islands of Ireland 0,85 (i 000 0 0 0 0 0 109 168 158 99 109 168 158 99 Coastal areas in the east of England from Berwick to Dover . Coastal areas of Scotland from Portpatrick to Eyemouth in ­ cluding the islands to the west and the north of these regions . Coastal areas of County Down (Northern Ireland) 0,85 &lt; / 1 2 3 . 4 0 0 0 0 0 0 0 0 109 168 158 99 109 168 158 99 Mackerel of the species Scomber scombrus Coastal areas and islands of Ireland 0,90 {i 00 0 0 0 0 187 183 178 176 165 154 Coastal areas and islands of Corn ­ wall and Devon in the United Kingdom 0,90 i[i 00 0 0 0 0 187 183 178 176 165 154 Coastal areas from Portpatrick in south-west Scotland to Wick in north-east Scotland and the islands to the west and north of these areas , coastal areas and islands of Northern Ireland 0,95 {i 000 000 198193188 186174163 Coastal areas from Wick to Aber ­ deen in the north-east of Scotland 0,99 {i 000 000 206201196 194182170 Hake of the species Merluccius merluccius Coastal areas from Troon in south-west Scoltand to Wick in north-east Scotland and the islands to the west and north of these areas 0,70 &lt; r i 2 3 4 L 5 2 282 1 735 1 712 1 415 1 324 2 146 1 621 1 598 1 301 1 210 1 803 1 347 1 324 1 096 1 027 1 666 1 233 1 210 890 822 Coastal areas and islands of Ireland 0,95 &lt; ' 1 2 3 4 5 3 098 2 354 2 323 1 921 1 797 2912 2 199 2 168 1 766 1 642 2 447 1 828 1 797 1 487 1 394 2 261 1 673 1 642 1 208 1 115 Albacore or longfinned tuna (Thunnus alalunga) Azores and Madeira 0,48 {i 1 0491 049 629598 818772 772727 20 . 12. 97 EN Official Journal of the European Communities L 350/45 l \ Withdrawal prices (ECU/tonne) Species Landing area Conversionfactor Size (') Gutted fish , with head (') Whole fish (') \ Extra , A (') B C ) Extra, A (') B (') Sardines of the species Sardina pilchardus Canary Islands 0,48 &lt; ' 1 2 3 L 4 0 0 0 0 0 0 0 0 128 159 181 117 79 79 79 79 Coastal areas and islands of the counties of Cornwall and Devon in the United Kingdom 0,65 &lt; f 1 2 3 , 4 0 0 0 0 0 0 0 0 173 216 245 158 1 07 107 107 107 Coastal areas on the Atlantic seaboard of Spain (excluding the Canaries) 0,92 3 0 0 346 151 Coastal areas on the Atlantic seaboard of Portugal 0,77 [i 00 00 282290  French coastal areas on the Atlantic , the Channel and the North Sea 0,92 2 0 0 306 151 (') The freshness categories, sizes and presentations are those defined pursuant to Article 2 of Regulation (EEC) No 3759/92.